Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 1 of 15 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  RICHARD HEYDEL,                                      Case No:

            Plaintiff,
                                                       JURY TRIAL DEMANDED
            v.

  ON DECK CAPITAL, INC., NOAH
  BRESLOW, DANIEL S. HENSON,
  CHANDRA DHANDAPANI, BRUCE P.
  NOLOP, MANOLO SANCHEZ, JANE J.
  THOMPSON, RONALD F. VERNI, and NEIL
  E. WOLFSON,

            Defendants.


       Plaintiff Richard Heydel (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against On Deck Capital, Inc. (“On Deck” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in


                                                1
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 2 of 15 PageID #: 2




connection with the proposed acquisition (the “Proposed Transaction”) of On Deck by Enova

International, Inc. (“Enova”) and Energy Merger Sub, Inc., an indirect wholly owned subsidiary

of Enova.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company has offices in New York City.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of On Deck’s

common stock.

       7.      Defendant On Deck operates an online platform for small business lending in the

United States, Canada, and Australia. The Company is incorporated in Delaware and




                                                  2
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 3 of 15 PageID #: 3




headquartered in New York City. The Company’s common stock trades on the New York Stock

Exchange under the ticker symbol, “ONDK.”

       8.      Defendant Noah Breslow (“Breslow”) is Chief Executive Officer and Chairman of

the Board of the Company.

       9.      Defendant Daniel S. Henson (“Henson”) is a director of the Company.

       10.     Defendant Chandra Dhandapani (“Dhandapani”) is a director of the Company.

       11.     Defendant Bruce P. Nolop (“Nolop”) is a director of the Company.

       12.     Defendant Manolo Sanchez (“Sanchez”) is a director of the Company.

       13.     Defendant Jane J. Thompson (“Thompson”) is a director of the Company.

       14.     Defendant Ronald F. Verni (“Verni”) is a director of the Company.

       15.     Defendant Neil E. Wolfson (“Wolfson”) is a director of the Company.

       16.     Defendants Breslow, Henson, Dhandapani, Nolop, Sanchez, Thompson, Verni, and

Wolfson are collectively referred to herein as the “Individual Defendants.”

       17.     Defendants On Deck and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       18.     On July 28, 2020, On Deck and Enova issued a press release announcing that they

had entered into a definitive agreement under which Enova will acquire all outstanding shares of

On Deck in a cash and stock transaction. Under the terms of the agreement, On Deck shareholders

will receive $0.12 per share in cash and 0.092 shares of Enova common stock for each share of

OnDeck held. The press release states, in pertinent part:




                                                3
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 4 of 15 PageID #: 4




      Enova to Acquire OnDeck to Create a Leading FinTech Company Serving
                        Consumers and Small Businesses

     Transaction Valued at $1.38 Per Share, Including $0.12 in Cash; Represents 90.4%
     Premium to OnDeck's Closing Price as of July 27, 2020

     Highly Accretive Transaction with Significant Cost and Revenue Synergy
     Opportunities

     Combines World-Class Capabilities in Consumer and Small Business Online
     Lending Creating a Company with Scale and Financial Strength to Drive Further
     Growth and Shareholder Value

     NEWS PROVIDED BY
     Enova International, Inc.
     Jul 28, 2020, 16:16 ET

     CHICAGO and NEW YORK, July 28, 2020 /PRNewswire/ -- Enova International
     (NYSE: ENVA) and OnDeck® (NYSE: ONDK), today announced that they have
     entered into a definitive agreement under which Enova will acquire all outstanding
     shares of OnDeck in a cash and stock transaction valued at approximately $90
     million. The implied price of $1.38 per OnDeck share reflects a 43.6% premium to
     its 90-day volume weighted average price and a 90.4% premium based on the
     closing price of $0.73 per OnDeck share on July 27, 2020.

                                      *      *       *

     Transaction Details

     The transaction is valued at approximately $90 million, of which $8 million will be
     paid in cash. Under the terms of the agreement, OnDeck shareholders will
     receive $0.12 cents per share in cash and 0.092 shares of Enova common stock for
     each share of OnDeck held.

     Upon completion of the transaction, OnDeck shareholders will own approximately
     16.7% of the combined entity, with Enova shareholders owning approximately
     83.3%.

     The transaction has been unanimously approved by the boards of directors of both
     companies and is subject to OnDeck shareholder approval and HSR approvals,
     along with customary closing conditions. The transaction is expected to close this
     year.

     Board and Management




                                             4
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 5 of 15 PageID #: 5




       Mr. David Fisher will continue to lead the combined company. Mr. Noah Breslow
       will join the company as Vice Chairman and serve on the Enova management team.

       Advisors

       Jefferies LLC is acting as exclusive financial advisor to Enova, and Vedder Price
       P.C. is acting as its legal advisor. Evercore is acting as financial advisor to OnDeck
       and Kirkland & Ellis LLP is acting as its legal advisor.

                                         *       *       *

       About Enova

       Enova (NYSE: ENVA) is a leading provider of online financial services to non-
       prime consumers and small businesses, providing access to credit powered by its
       advanced analytics, innovative technology, and world-class online platform and
       services. Enova has provided nearly 7 million customers around the globe with
       access to more than $20 billion in loans and financing. The financial technology
       company has a portfolio of trusted brands serving consumers, including
       CashNetUSA®, NetCredit® and Simplic®; two brands serving small businesses,
       Headway Capital® and The Business Backer®; and offers online lending platform
       services to lenders. Through its Enova Decisions™ brand, it also delivers on-
       demand decision-making technology and real-time predictive analytics services to
       clients. You can learn more about the company and its brands at www.enova.com.

       About OnDeck

       OnDeck (NYSE: ONDK) is the proven leader in transparent and responsible online
       lending to small business. Founded in 2006, the company pioneered the use of data
       analytics and digital technology to make real-time lending decisions and deliver
       capital rapidly to small businesses online. Today, OnDeck offers a wide range of
       term loans and lines of credit customized for the needs of small business owners.
       The company also offers bank clients a comprehensive technology and services
       platform that facilitates online lending to small business customers through ODX,
       a wholly owned subsidiary. OnDeck has provided over $13 billion in loans to
       customers in 700 different industries across the United States, Canada and
       Australia. The company has an A+ rating with the Better Business Bureau and is
       rated 5 stars by Trustpilot. For more information, visit www.ondeck.com.

       19.    On September 8, 2020, Defendants caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement (the “Proxy Statement”) pursuant to Section 14(a) of the Exchange

Act in connection with the Proposed Transaction.




                                                5
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 6 of 15 PageID #: 6




   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       20.        The Proxy Statement, which recommends that On Deck shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (1) On

Deck’s and Enova’s financial projections; (2) the financial analyses performed by On Deck’s

financial advisor, Evercore Group L.L.C. (“Evercore”), in connection with its fairness opinion;

and (3) potential conflicts of interest involving Evercore.

       21.        The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Recommendations of the

OnDeck Board of Directors and Its Reasons for the Merger; (ii) Opinion of Evercore Group L.L.C.;

and (iii) Certain Unaudited Prospective Information.

       22.        Unless and until the material misstatements and omissions (referenced below) are

remedied before the October 7, 2020 shareholder vote on the Proposed Transaction, On Deck

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning On Deck’s and Enova’s Financial
                Projections

       23.        The Proxy Statement omits material information concerning On Deck’s and

Enova’s financial projections.

       24.        The Proxy Statement provides that On Deck’s management presented to the Board

two sets of financial projections, which were updated throughout the sales process, stating in

pertinent part:

              On June 4, 2020, the OnDeck Board held a meeting with OnDeck
       management and representatives of Evercore and Kirkland in attendance. During
       that meeting, OnDeck management presented to the OnDeck Board two sets of

                                                  6
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 7 of 15 PageID #: 7




       preliminary financial projections based on the following scenarios for OnDeck’s
       performance on a stand-alone basis: (i) Scenario 1 assumed, among other things,
       (x) a quick economic recovery accompanied by increased consumer confidence and
       strong loan origination growth in the second half of 2020, (y) OnDeck obtaining a
       long-term sustainable amendment from its lenders under the Corporate Line
       Facility and (z) OnDeck securing new mezzanine debt in an amount sufficient to
       satisfy its liquidity needs; and (ii) Scenario 2 assumed a slower economic recovery
       and lower loan origination levels as compared to Scenario 1 (collectively, the
       “Scenarios”).

                                         *      *       *

               On June 16, 2020, the OnDeck Board held a meeting with OnDeck
       management and representatives of Evercore and Kirkland in attendance to discuss,
       among other things, OnDeck’s liquidity needs and OnDeck’s restart to its loan
       originations. At the meeting OnDeck management presented financial projections
       for each of the Scenarios previously reviewed with the OnDeck Board that were
       updated to reflect the COVID-19 pandemic’s ongoing impact on OnDeck’s results
       and operations.

                                         *      *       *

              On June 30, 2020 . . . OnDeck management discussed OnDeck’s
       operational performance and its liquidity position in comparison to each of the
       Scenarios that were updated as of June 23, 2020. . . . The OnDeck Board then
       engaged in an in-depth discussion with respect to the assumptions underlying the
       Scenarios.

                                         *      *       *

               On July 12, 2020, the OnDeck Board held a meeting with OnDeck
       management and representatives of Evercore and Kirkland in attendance. The
       OnDeck Board further reviewed and discussed the Scenarios, including the
       likelihood that Scenario 1 (as then currently contemplated) would be unachievable
       for OnDeck as a stand-alone entity due to the current status of the economic
       recovery from the COVID-19 pandemic, the related weaker-than-anticipated
       restart in loan originations and OnDeck’s inability to fund the loan originations
       modeled in Scenario 1. Following these discussions, the OnDeck Board determined
       that Scenario 2 was the most realistic set of projections and approved Scenario 2
       for use by Evercore in connection with its financial analysis and opinion[.]

       25.     The Proxy Statement, however, fails to adequately disclose the details of the

Scenario 1 projections, including each update to such projections, that were presented to the Board

and other parties during the sales process leading up to the Proposed Transaction.


                                                7
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 8 of 15 PageID #: 8




       26.    The Proxy Statement provides that “[i]n connection with the OnDeck Board’s

consideration of the merger and other strategic alternatives available to OnDeck, OnDeck

management prepared certain unaudited financial projections regarding OnDeck’s future financial

performance for the years 2020 through 2024 on a stand-alone basis, assuming OnDeck would

continue as an independent company without giving effect to the merger, which are referred to

herein as the OnDeck Projections.”

       27.    The Proxy Statement provides that “[i]n connection with discussions relating to the

merger, Enova management prepared certain unaudited financial projections regarding Enova’s

future financial performance on a stand-alone basis, which we refer to herein as the Enova

Projections, and which were made available to OnDeck management. In connection with its

evaluation of the merger, OnDeck management reduced by 10% the net income forecasts in the

Enova Projections for the calendar years 2020 through 2024. The Enova Projections as adjusted

by OnDeck management are referred to herein as the OnDeck Adjusted Enova Projections.”

       28.    The Proxy Statement provides tables of the purported OnDeck Projections, Enova

Projections, and OnDeck Adjusted Enova Projections (collectively, the “Projections”).

       29.    The Proxy Statement, however, fails to disclose the following concerning the

Projections: (1) all line items used to calculate EBITDA and net income; and (2) a reconciliation

of all non-GAAP to GAAP metrics.

       30.    The disclosure of the aforementioned projected financial information is material

because it would provide On Deck shareholders with a basis to project On Deck’s and the

combined company’s future financial performance and would allow shareholders to better

understand the financial analyses performed by the Company’s financial advisor in support of its

fairness opinion. Shareholders cannot hope to replicate management’s inside view of the future



                                               8
    Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 9 of 15 PageID #: 9




prospects of the Company. Without such information, which is uniquely possessed by On Deck

and its financial advisor, the Company’s shareholders are also unable to determine how much

weight, if any, to place on the Company’s financial advisor’s fairness opinion in determining

whether to vote for or against the Proposed Transaction.

         31.   When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 1

         32.   Accordingly, in order to cure the materially misleading nature of the

aforementioned financial projections, Defendants must provide a reconciliation table of the

aforementioned non-GAAP metrics to their most comparable GAAP metrics. Defendants must

also disclose the line item projections that were used to calculate these metrics. Such projections

are necessary to make the non-GAAP projections included in the Proxy Statement not misleading.

         33.   The above-referenced omitted information, if disclosed, would significantly alter



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Sept. 27, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                9
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 10 of 15 PageID #: 10




the total mix of information available to On Deck shareholders.

             2. Material Omissions Concerning Evercore’s Financial Analyses

       34.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning Evercore’s financial analyses.

       35.      With respect to Evercore’s “Selected Public Company Trading Analys[e]s” of On

Deck and Enova, the Proxy Statement fails to disclose the individual multiples and financial

metrics of each company utilized by Evercore in its analyses.

       36.      The Proxy Statement fails to disclose the following concerning Evercore’s

“Dividend Discount Model Analysis” of On Deck and Enova: (1) potential dividends that OnDeck

and Enova are estimated to be able to pay to their respective equity holders for the six months

ending December 31, 2020 and for the calendar years ending December 31, 2021 through

December 31, 2024, and the projected terminal value of future dividends after the calendar year

2024 payable to their respective equity holders as of December 31, 2024; (2) the OnDeck

Projections and OnDeck Adjusted Enova Projections of total assets, tangible common equity, and

net income, and all underlying line items thereto; and (3) the individual inputs and assumptions

underlying the (i) net income multiples of 4.0x to 8.0x and (ii) discount rates from 20% to 30%

and from 14% to 18%.

       37.      With respect to Evercore’s “Equity Research Analyst Price Targets” of On Deck

and Enova, the Proxy Statement fails to provide the individual price targets analyzed and the

sources thereof.

       38.      The Proxy Statement fails to disclose the following concerning Evercore’s

“Contribution Analysis”: (1) the Wall Street analyst estimates utilized by Evercore in its analysis;

and (2) the sources of those estimates.

       39.      The Proxy Statement fails to disclose the following concerning Evercore’s

                                                10
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 11 of 15 PageID #: 11




“Illustrative Price to Tangible Book Value Analysis”: (1) the individual inputs and assumptions

underlying the price to TBVPS multiple reference range of 2.50x to 4.50x; and (2) the number of

fully diluted shares of Enova common stock outstanding as of June 30, 2020.

       40.      The valuation methods, underlying assumptions, and key inputs used by

Evercore in rendering its purported fairness opinion must be fairly disclosed to On Deck

shareholders. The description of Evercore’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, On Deck shareholders are unable to fully understand Evercore’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to On Deck shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving
                Evercore

       41.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Evercore.

       42.      The Proxy Statement provides that:

       Pursuant to the terms of Evercore’s engagement letter with OnDeck, OnDeck has
       paid Evercore retainer fees in the amount of approximately $750,000, and OnDeck
       has agreed to pay Evercore additional fees for its services in the amount of
       approximately $3.25 million, of which $1 million was paid upon delivery of
       Evercore’s opinion and the balance of which will be payable contingent upon the
       consummation of the merger, as well as an additional fee in an amount not to exceed
       $1 million, which is payable at OnDeck’s sole discretion.

       43.      The Proxy Statement, however, fails to disclose the circumstances under which On

Deck will pay Evercore the discretionary fee and whether On Deck intends to pay Evercore such

fee.

       44.      Disclosure of a financial advisor’s compensation and potential conflicts of interest


                                                11
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 12 of 15 PageID #: 12




to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        45.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to On Deck shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        46.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        47.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        48.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        49.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

                                                12
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 13 of 15 PageID #: 13




on the Proposed Transaction.

       50.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       51.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       52.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       53.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.



                                                13
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 14 of 15 PageID #: 14




       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       56.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                 14
Case 1:20-cv-04589-FB-CLP Document 1 Filed 09/27/20 Page 15 of 15 PageID #: 15




       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: September 27, 2020                          Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               15
